Bell, Presiding Judge.
A stipulation by all parties has been filed in this court requesting us to enter in each of the above-styled cases a consent judgment reversing the judgment of the trial court in denying, respectively, the motions of the plaintiffs in error for new trials. The stipulation in effect recites that this consent judgment is desired for the purpose of facilitating the settlement of the cases. It appears to be advisable for jurisdiction to be revested in the trial court in order that judgments or other procedures may be entered to consummate the settlement reached between the parties.
The requests are granted.
The judgment of the trial court in overruling and denying the respective motions for new trial of the plaintiffs in error in each of these cases is hereby reversed in accordance with the stipulated request of the parties and without consideration by this court of the merits of the appeals.

Judgment reversed.


Hall and Pannell, JJ., concur.